DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-8 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 



(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “failure prediction part that predicts” in Claim 1; “maintenance time adjustment part that adjusts” in Claim 1; and “load adjustment part that adjusts” in Claim 1.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. No. 2017/0153625) in view of Eckert (US Pub. No. 2016/0149996).

a failure prediction part (as per 52, 92, 93) that predicts a time of failure with respect to each component of the robots (3a/1a, 3b/1b, 3c/1c) (Figs. 3-4; ¶29-49, 68-69);
a maintenance time part (as per 53, 94) that determines maintenance times of the plurality of robots (3a/1a, 3b/1b, 3c/1c) based on the components for which the times of failure (as per 52, 92, 93) are predicted (Figs. 3-4; ¶41-52, 68-71); and
a load adjustment part (as per 54-55, 96-97) that adjusts workloads of the robots (3a/1a, 3b/1b, 3c/1c) according to the predicted times of failure (as per 52, 93-96) for activation until the maintenance times (Figs. 3-4; ¶41-65, 68-74).
Yamamoto does not expressly disclose wherein the maintenance time part is a maintenance time adjustment part that adjusts maintenance times of the plurality of robots based on the components for which the times of failure are predicted.
Eckert discloses a control system (16, 24, 28, 32) for robots (12) (Fig. 1; ¶20-32) in which dynamic data is analyzed to determine when maintenance or optimization of a particular robot (12) is necessary (¶30-32).  In one embodiment, dynamic data indicates that the robot (12) is subjected to more extreme operating conditions and intervals are reduced from a standard interval (¶44).  In another embodiment, dynamic data indicates that the robot (12) is subjected to less extreme operating conditions and maintenance intervals are extended beyond the standard interval (¶45).  In this way, efficiency can be improved by minimizing downtime (¶43).  Like Yamamoto, Eckert is concerned with robot control systems.
Therefore, from these teachings of Yamamoto and Eckert, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Eckert to the system of Yamamoto since doing so would enhance the system by improving efficiency.  The system of 

As per Claim 3, the combination of Yamamoto and Eckert teaches or suggests all limitations of Claim 1.  Yamamoto does not expressly disclose wherein the maintenance time adjustment part adjusts the maintenance times based on times necessary for maintenances on the components for which the times of failure are predicted.
See rejection of Claim 1 for discussion of teachings of Eckert.
Therefore, from these teachings of Yamamoto and Eckert, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Eckert to the system of Yamamoto since doing so would enhance the system by improving efficiency.  The system of Yamamoto as modified by Eckert would operate “wherein the maintenance time adjustment part adjusts the maintenance times based on times necessary for maintenances on the components for which the times of failure are predicted” in that Eckert teaches reducing or extending the maintenance interval in view of operating conditions.

As per Claim 5, the combination of Yamamoto and Eckert teaches or suggests all limitations of Claim 1.  Yamamoto does not expressly disclose wherein the maintenance time adjustment part adjusts the maintenance times when the predicted respective times of failure fall within a predetermined period and does not adjust the maintenance times when the predicted respective times of failure do not fall within the period.
See rejection of Claim 1 for discussion of teachings of Eckert.
Therefore, from these teachings of Yamamoto and Eckert, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Eckert to the system 

As per Claim 7, the combination of Yamamoto and Eckert teaches or suggests all limitations of Claim 1.  Yamamoto further discloses wherein the failure prediction part predicts (as per 52, 92) the respective times of failure with respect to the plurality of components (¶48, 70-71), and determines the times of failure of the component having the earliest predicted time of failure of the plurality of components as the time of failure of the robot (3a/1a, 3b/1b, 3c/1c) (Figs. 3-4; ¶29-49, 68-71).

As per Claim 8, Yamamoto discloses a control method (Fig. 4) for a plurality of robots (3a/1a, 3b/1b, 3c/1c) executed by a control apparatus (5, 6) (Figs. 1-2, 4; ¶20-25, 58-74), comprising:
predicting a time of failure (as per 52, 92, 93) with respect to each component of the robots (3a/1a, 3b/1b, 3c/1c) (Figs. 3-4; ¶29-49, 68-69);
determining maintenance times (as per 53, 94) of the plurality of robots (3a/1a, 3b/1b, 3c/1c) based on the components for which the times of failure  (as per 52, 92, 93) are predicted (Figs. 3-4; ¶41-52, 68-71); and
adjusting workloads (as per 54-55, 96-97) of the robots (3a/1a, 3b/1b, 3c/1c) according to the predicted times of failure (as per 52, 93-96) for activation until the maintenance times (Figs. 3-4; ¶41-65, 68-74).
Yamamoto does not expressly disclose adjusting maintenance times.
Eckert discloses a control system (16, 24, 28, 32) for robots (12) (Fig. 1; ¶20-32) in which dynamic data is analyzed to determine when maintenance or optimization of a particular robot (12) is 
Therefore, from these teachings of Yamamoto and Eckert, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Eckert to the system of Yamamoto since doing so would enhance the system by improving efficiency.  The system of Yamamoto as modified by Eckert would operate by “adjusting maintenance times” in that Eckert teaches reducing or extending the maintenance interval in view of operating conditions.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. No. 2017/0153625) in view of Eckert (US Pub. No. 2016/0149996), further in view of Bolich (US Pub. No. 2015/0149392).

As per Claim 2, the combination of Yamamoto and Eckert teaches or suggests all limitations of Claim 1.  Yamamoto does not expressly disclose wherein the maintenance time adjustment part adjusts the maintenance times based on necessity of an operator in maintenances on the components for which the times of failure are predicted.
Eckert discloses a control system (16, 24, 28, 32) for robots (12) (Fig. 1; ¶20-32) in which dynamic data is analyzed to determine when maintenance or optimization of a particular robot (12) is necessary (¶30-32).  In one embodiment, dynamic data indicates that the robot (12) is subjected to more extreme operating conditions and intervals are reduced from a standard interval (¶44).  In another embodiment, dynamic data indicates that the robot (12) is subjected to less extreme operating conditions and maintenance intervals are extended beyond the standard interval (¶45).  Accordingly, 
Bolich discloses a system for managing robot repairs (Fig. 1; ¶18-19) in which diagnostic information for each robot is monitored to detect a malfunction (Fig. 2A; ¶20).  The system may determine that the detected malfunction can be repaired by an AI algorithm that does not require technician intervention to repair the malfunction (Fig. 2B; ¶22).  Alternatively, the system may determine that the detected malfunction does require a technician and generates a corresponding alert (Fig. 2B; ¶22).  In the event that a technician is required, the system may provide the technician with instructions to obtain a replacement part, install the replacement part, and repair the malfunction (¶23).  In this way, the system identifies repairs appropriate to a specified fault (¶20, 22-23).  Like Yamamoto, Bolich is concerned with robot control systems.
Therefore, from these teachings of Yamamoto, Eckert, and Bolich, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Eckert and Bolich to the system of Yamamoto since doing so would enhance the system by improving efficiency and identifying appropriate repairs.  Applying the teachings of Eckert and Bolich to the system of Yamamoto would provide a system “wherein the maintenance time adjustment part adjusts the maintenance times based on necessity of an operator in maintenances on the components for which the times of failure are predicted” in that: Eckert teaches scheduling downtime in view of operating conditions; Bolich teaches embodiments in which repairs involving a technician involve sending an alert, obtaining the replacement part, and installing the replacement part and embodiments in which repairs not involving a technician can be solved automatically with a software update; and for embodiments as per Bolich in which an repair involving an automatic software update would consume less time than a repair involving a technician, the system would schedule downtime as per Eckert accordingly.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. No. 2017/0153625) in view of Eckert (US Pub. No. 2016/0149996), further in view of Rossi (US Patent No. 8,170,893).

As per Claim 4, the combination of Yamamoto and Eckert teaches or suggests all limitations of Claim 1.  Yamamoto does not expressly disclose wherein the maintenance time adjustment part adjusts the maintenance times based on times necessary from ends of maintenances on the components for which the times of failure are predicted to activation of the robots.
Eckert discloses a control system (16, 24, 28, 32) for robots (12) (Fig. 1; ¶20-32) in which dynamic data is analyzed to determine when maintenance or optimization of a particular robot (12) is necessary (¶30-32).  In one embodiment, dynamic data indicates that the robot (12) is subjected to more extreme operating conditions and intervals are reduced from a standard interval (¶44).  In another embodiment, dynamic data indicates that the robot (12) is subjected to less extreme operating conditions and maintenance intervals are extended beyond the standard interval (¶45).  Accordingly, downtime is scheduled based on dynamic data (¶44).  In this way, efficiency can be improved by minimizing downtime (¶43).  Like Yamamoto, Eckert is concerned with robot control systems.
Rossi discloses a system for evaluating maintenance losses of industrial assets in which specified actions like repairs are quantified (Fig. 1; 6:50-9:19).  In one embodiment, repair actions are further broken into actions including starting up times (20:38-60).  Starting up times are described as the time following testing after an asset has been fixed and operators are able to continue normal operation (20:56-60).  Considering these actions reduces maintenance losses (5:41-45).  Like Yamamoto, Rossi is concerned with industrial control systems.
Therefore, from these teachings of Yamamoto, Eckert, and Rossi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Eckert and Rossi to the system of Yamamoto since doing so would enhance the system by improving efficiency and .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. No. 2017/0153625) in view of Eckert (US Pub. No. 2016/0149996), further in view of Choe (US Patent No. 6,694,285).

As per Claim 6, the combination of Yamamoto and Eckert teaches or suggests all limitations of Claim 1.  Yamamoto further discloses wherein the load adjustment part (as per 54-55, 96-97) decreases the workloads when the predicted times of failure (as per 52, 93-96) are earlier than the maintenance times (Figs. 3-4; ¶41-65, 68-74).
Yamamoto does not expressly disclose wherein the load adjustment part increases the workloads when the predicted times of failure are later than the maintenance times.
Choe discloses a system for monitoring machinery in which a processing unit (140) receives information from sensors (162, 162) regarding operating conditions of a machine (102) (Fig. 8; 10:13-11:26).  In one embodiment, the operating conditions (800) are compared to thresholds (802) and the load is increased (806) if safe (804) (Fig. 17; 21:21-44).  In this way, the machine (102) may be driven closer to its physical operating limit (21:21-44).  Like Yamamoto, Choe is concerned with industrial control systems.
Therefore, from these teachings of Yamamoto and Choe, one of ordinary skill in the art at the time the invention as made would have found it obvious to apply the teachings of Choe to the system of Yamamoto as modified in view of Eckert since doing so would enhance the system by driving machinery 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664